Citation Nr: 1012791	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

Entitlement to service connection for a low back disability, 
secondary to a service-connected left knee disability


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a November 2007 decision, the Board denied an increased 
initial rating for service-connected left knee disability, 
and denied service connection for a right knee disability, 
and low back disability.  The Board granted service 
connection for the residuals of cold injuries to the feet.  
The Veteran entered a timely appeal to the U. S. Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
December 2009, pursuant to a joint motion, the Court 
remanded the issue of service connection for a low back 
disability to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The examiner who conducted the September 2006 VA examination 
opined that the Veteran's back condition was related to the 
general aging process and it was less likely than not 
related to his service-connected left knee disability.

The medical opinion of record is inadequate to resolve the 
issue of whether the Veteran's service-connected left knee 
disability aggravated the Veteran's low back disability.  In 
light of the need to remand the claim to resolve this issue, 
another complete medical opinion regarding service 
connection on a direct and secondary basis is necessary.  



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an orthopedic 
examination regarding his low back 
disability.  The Veteran's claims folder 
and a copy of this Remand must be made 
available to the examiner in conjunction 
with the review.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any 
currently diagnosed low back disability 
was a) incurred in service; b) caused by 
the Veteran's service-connected left knee 
disability; or c) aggravated by the 
Veteran's service-connected left knee 
disability, and, if the later, what level 
of disability is attributable to such 
aggravation.  In rendering the requested 
opinions, the examiner must address the 
significance of the existing medical 
opinion of record dated in September 2006 
pertaining to this issue.  The examiner 
must provide a comprehensive rationale for 
the opinion provided.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his attorney a supplemental 
statement of the case and give them an 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

